Per Curiam.
Plaintiff was a railway mail clerk, and was injured while riding in a mail1 ear on- defendant’s road.' The train ran off the track, the ear was derailed andi upset and took fire." The plaintiff recovered a verdict of $1,900, which was. reduced by the trial court to $1,200. The defendant complains that the verdict, as reduced by tlie court was not justified by the evidence, was excessive, and. was given under the influence of passion and prejudice. An examination of the record leads to the' conclusion that the objections are not well-founded, and that the trial court did not. abuse its discretion in denying the motion for a new trial.
Affirmed.
Bunn, J., took no part.